DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed September 7, 2021, has been entered, Claims 1, 3-17, and 24 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112 (b) rejection previously set for the in the Non-Final Office Action mailed June 25, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mumby (US 2016/0361205 A1), in view of Miao (US 2018/0256415 A1), further in view of Manning (EP 0373974 A2) and in view of Technicon Science (“Foam Embossing”) and Newcean Forms (“Heat Embossing Closed Cell Crosslinked PE foams) as evidentiary references.
Regarding claim 1, Mumby discloses a wound dressing (Figs. 1 and 3) comprising: 
an absorbent layer (layer of absorbent material 105; para. [0237]; Fig.1) capable of absorbing a given volume of fluid and comprising a first sorption zone comprising a first density of fibers (para. [0376] teaches the absorbent layer is a layer of non-woven cellulose fibers) and a second sorption zone comprising a second density of fibers higher than the first density (Mumby does not explicitly disclose that the absorbent layer 105 has a second sorption zone comprising a second density of fibers higher than the first density)
a hydrophilic foam layer (hydrophilic polyurethane foam; paragraph [0205]) coupled to the absorbent layer (hydrocellular foam 103; para. [0217]; Fig. 1; paragraphs [0205]-[207], disclose transfer of fluid from hydrophobic polyurethane foam to absorbent layer); and 
a backing layer (cover layer 102; para. [0238]; Fig. 1) extending beyond the absorbent layer and the hydrophilic foam layer to define a backing layer margin (cover layer 102; illustrated in Fig. 1),
the first density of fibers and the second density of fibers cause the first sorption zone and the second sorption zone to expand by different amounts in a thickness direction such that the first sorption zone expands to a first thickness and the second sorption zone expands to a second thickness that is different 
However, Miao discloses an absorbent core layer (absorbent core layer 18; para. [0044]; Fig.1B-1E) used in personal care articles.  Para. [0039], last sentence, teaches in one embodiment, the absorbent layer is made either entirely of cellulosic or cellulosic and synthetic fiber fluff.  Miao teaches the absorbent layer has a first sorption zone (middle region 22; Abstract; Fig. 1A) comprising a first density of fibers and a second sorption zone (end regions 25 and 26; Abstract; Fig. 1A) comprising a second density of fibers higher than the first density (para. [0032] states “Essentially areas of the embossed layer which are embossed (the embossments), are compressed so as to increase layer density, but are not perforated.”  Fig 1A, illustrates end regions 25 and 26 are more embossed (pattern of protuberances 29; para. [0032]; Fig. 1A) than the middle region 22 (including a series of depressions 24; para. [0032]; Fig. 1 A) resulting in the end regions 25 and 26 comprising a second density of fibers higher than the first density of fibers that are located in the middle region 22.  Miao also teaches that the first sorption region expands to a first thickness and the second sorption zone expands to a second thickness that is visually distinguishable from the first thickness.  Specifically, the abstract states “The middle region 22 includes a first embossing pattern and has a first thickness.  The first longitudinally directed end region 25 and second opposing longitudinally directed end region 26 each include a second embossing pattern different from the first embossing pattern, and also having apertures.  The end regions (25, 26) each have a second thickness, the second thickness being less than the first thickness.”  A difference in thickness between two regions is visually distinguishable as illustrated in Fig. 2B.  In 
However, in a similar art, Manning teaches methods of preparing highly absorbent nonwoven fabric and compares the characteristics of embossed versus unembossed articles in Tables IV and V.  Looking at Table V, it teaches the embossed fabric having a dry density of 7 g/cm2 and an absorption capacity of 850. The unembossed fabric having a dry density of 6.1 g/cm2 and an absorption capacity of 635.  Embossing increased the density and the absorbency of the article.  The embossed article absorbency increased more than 33% compared to the unembossed article.  An embossed structure absorbing 33% more liquid, or wound exudate, will expand more to hold the 33% more liquid than the unembossed structure.   Technicon Science (“Foam Embossing”) and Newcean Forms (“Heat Embossing Closed Cell Crosslinked PE Foams”) teach the intrinsic properties of embossing foam absorbent articles results in increasing the density of the foam cells at the surface of the absorbent article making the foam better at absorption.  A region of an absorbent article that is highly embossed will have a higher density, absorb more water, and expand more than a region of an absorbent article having little, or no, embossment.  Consequently, it would have been obvious to use these known techniques of embossment for increasing the density of specific regions of an absorbent article and improving absorption in a specific region (s) of the absorbent article so that these embossed regions expands more than unembossed region(s) when saturated with wound exudate as taught by Manning.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to manufacture or 
Regarding claim 2, dependent from claim 1 (as modified above), Miao discloses the claim limitation wherein an interface (edge/lines 23; para. [0051]; Fig. 1A) between the first sorption zone (middle region 22; Abstract; Fig. 1A) and the second sorption zone (end regions 25 and 26; Abstract; Fig. 1A) creates a topological design based on a differential between the first thickness and the second thickness (as illustrated in Fig. 2A-2B the first sorption zone and the second sorption zone have different embossing patterns 27; described further in para. [0053] to [0054]).  
Regarding claim 3, dependent from claim 1, Mumby discloses the claim limitation wherein: 
the hydrophilic foam layer (hydrophilic polyurethane foam; paragraph [0205]) is substantially elastically deformable under wound treatment conditions (para. [0205] teaches the polyurethane foam is soft, or elastic; a dressing is illustrated in Fig. 5 as being substantially elastic deformable as it adheres to a tube during a wound treatment condition simulation), 
the absorbent layer is not elastically deformable under wound treatment conditions (para. [0237] states “The absorbent material may be a foam, woven or non-woven or knitted natural or synthetic material and may optionally include or be super-absorbent material. A suitable material may be an air-laid material containing cellulose fibres and superabsorbent polyacrylate particulates or fibres, for example superabsorber cores available from Novathin. Alternatively the absorbent layer 105 may be non-woven material of predominantly non-woven fibers, in some embodiments. For example, in various embodiments, the absorbent layer may comprise from about 50 parts to about 100 parts by weight of cellulosic (for example, cellulose ether) fibers and optionally up to 50 parts by weight of reinforcing fibers.”  The absorbent articles of Mumby and the present invention are made of the same materials and therefore have the same elastic characteristics unless applicant can prove otherwise), and 
the coupled combination of the hydrophilic foam layer and the absorbent layer form a composite material that is substantially elastically deformable under wound treatment conditions (a dressing as illustrated in Fig. 1 including a hydrophilic foam and absorbent layer is illustrated in Fig. 5 as being substantially elastic deformable as it adheres to a tube during a wound treatment condition simulation to measure adherence duration),
Mumby does not explicitly state the claim limitation wherein a material is substantially elastically deformable under wound treatment conditions if it exhibits at most about 1% permanent deformation after being subjected to about 20% or greater strain.
 However, para [0277] of Mumby teaches the dressing may plastically deform without memory.  The last sentence states “As such, as long as the force of the foam layer is lower than the force of returning the other layers to a planar position, the dressing will retain its formed [non-planar] form.  Consequently, Mumby teaches that if the force of the foam is higher than the force of the returning layers to the planar position, the dressing will retain its planar form and be substantially elastically deformable without any permanent deformation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Mumby such that 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to manufacture or produce a wound dressing of Mumby and Miao such that material is substantially elastically deformable under wound treatment conditions if it exhibits at most about 1% permanent deformation after being subject to about 20% or greater strain as taught by Mumby for creating articles with the desired characteristic.
Regarding claim 8, dependent from claim 1, Mumby discloses the claim limitation wherein the foam layer is coupled to the absorbent layer by lamination. The term “lamination” is not defined in applicant’s specification.  Wikipedia defines “lamination” as “the technique/process of manufacturing a material in multiple layers, so the composite material achieves improved strength, stability, sound insulation, appearance, or other properties from the use of different materials, such as plastic.”  Para. [0264] of Mumby states “Reverting back to FIG. 1, it can be seen that the cross-section of the dressing includes various layers stacked in a contiguous manner so as to form a generally laminate structure.”
102 is in this case a layer of polyurethane, Elastollan (trade name) SP9109 manufactured by BASF. The top film may be coated with any suitable adhesive. Aptly the adhesive will be a pressure sensitive adhesive e.g. acrylic adhesive or silicone adhesive.”  The cover layer 102 is non-adherent and an adhesive layer is required in the border region 110 (para. [0265]).  
Regarding claim 10, dependent from claim 1, Mumby discloses the claim limitation wherein the absorbent layer comprises superabsorbent polymer fibers, non-woven fibers, or a combination thereof.  Para. [0376] states “In some embodiments, the absorbent layer is a layer of non-woven cellulose fibers having super-absorbent material in the form of dry particles dispersed throughout.”   
Regarding claim 11, dependent from claim 1, Mumby discloses the claim limitation further comprising a non-adherent layer (wound contact layer 101; para. [0216]; Fig. 1) disposed on the foam layer (polyurethane hydrocellular foam 103; para. [0217]; Fig. 1) opposite the absorbent layer (superabsorbent air-laid material 105; para. [0217]; Fig. 1).  Para. [0212] states “For all the dressing pads described (a) to (e), the pad is contained between a wound contact layer and a top film.
Regarding claim 12, dependent from claim 11, Mumby discloses the claim limitation wherein the non-adherent layer (wound contact layer 101; para. [0216]; Fig. 1) is perforated and comprises at least one of an alkyl acrylate polymer, an alkacrylate polymer, and an alkyl alkacrylate polymer.  Para. [0216] states “The dressing 100 includes a perforated wound contact layer (101) and a top film (102).”  Para. [0213] states “The wound contact layer can comprise a perforated wound-side adhesive which can be a silicone adhesive, or a low-tack adhesive to minimize skin trauma on removal. The wound contact layer comprises a support material which can be a mesh, a net or a perforated film. It can also comprise a acrylic adhesive or silicone adhesive (not shown).   Para [0265] of Mumby states “In the border region 110, the top film 102 abuts with the wound contact layer 101. A moisture vapour transmitting adhesive layer is provided (not shown) in the border region 110 between the layers 101, 102 to bond the layers in that region. Suitable adhesives that are moisture vapour transmitting include various acrylate ester copolymer and polyvinyl ether pressure sensitive adhesives for example as described in UK patent number 1280631.” Para. [0467] incorporates UK patent number, Seymour (GB1280631), incorporated by reference (para. [0467], describes adhesive materials.  Page 4, lines 37-40, of Seymour states “The preferred hydroxy alkyl acrylates and methacrylates are hydroxyl ethyl methacrylates (HEMA), hydroxy propyl acrylates (HPA) and hydroxy propyl methacrylates (HPMA).  
Regarding claim 13, dependent from claim 12, Mumby discloses the claim limitation wherein the alkyl acrylate polymer comprises an ethylene-methyl acrylate copolymer. Page 11, lines 91 to 95, of Seymour states “The HEMA used in Examples 6 to 9 contained 2-hydroxy ethyl methacrylate for the most part, together with a small amount of di-etylene glycol monomethacrylate, ethylene glycol dimethacrylate, and methaacrylic acids as impurities.” 
Regarding claim 14, dependent from claim 1, Mumby discloses the claim limitation comprising an adherent layer (para. [0223] states “Alternatively the adhesive may be coated around a border region 110 (Fig. 2a) of the dressing only, and not in a central region 112 of the dressing (as viewed from above in plain view) such that the adhesive may adhere to skin surrounding a wound and not the wound itself.”) coupled to the backing layer (cover layer 102 Fig. 2a) on at least a margin thereof, and optionally 
Regarding claim15, dependent from claim 14, Mumby discloses the claim limitation wherein the adherent layer (adhesive) comprises a hydrocolloid.  Para. [0367] states “The pressure sensitive adhesive, which may be a silicone, hot melt, hydrocolloid, or acrylic based adhesive.”
Regarding claim 16, dependent from claim 1, Mumby and Miao describe the claim limitation wherein the wound dressing has a width and a length perpendicular to the width (Fig. 16 of Mumby, as an example, and Fig. 1A of Miao, as an example), and wherein the wound dressing exhibits a substantially elastic response when exposed to about 20% strain relative to the length for about 10 minutes.  Mumby and Miao teach all elements of the claimed invention and must performed the functional language wherein the wound dressing exhibits a substantially elastic response when exposed to about 20% strain relative to the length for about 10 minutes, unless proven otherwise by applicant.  Where the claimed limitation and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mumby (US 2016/0361205 A1), in view of Miao (US 2018/0256415 A1), in view of Rong (US 2019/0390382 A1), in view of Eckstein (US 2009/0216168 A1.
Regarding claim 4, dependent from claim 1, Mumby and Miao, implies, but is silent regarding the claim limitation wherein the absorbent layer comprises: (i) from about 45% to about 90% of cellulose ether fibers; and (ii) from about 10% to about 55% of reinforcing fibers.   Mumby teaches in para. [0237] “The absorbent material may be a foam, woven or non-woven or knitted natural or synthetic material and may optionally include or be super-absorbent material. A suitable material may cellulose fibres and superabsorbent polyacrylate particulates or fibres, for example superabsorber cores available from Novathin.”).”  Mumby teaches in para. [0242]-[0243]  that the absorbent layer may include synthetic fibers including polyesters.  Para. [0030] of the present invention defines reinforcing fibers as ester fibers.  Consequently, Mumby teaches an absorbent layer comprising cellulose fibers and reinforcing fibers (polyester fibers) but is silent regarding exact concentrations of these fibers in the absorbent layer.  
However, Rong discloses a moisture-absorbent composite nonwoven fabric and article thereof that looks like the absorbent layer of the present invention.  Please see Fig. 3A of the present invention and compare this figure with Fig. 4 of Rong.  The moisture-absorbent composite nonwoven fabric and articles of Rong includes spunmelt fiber comprising polyester (para. [0023] to [0025]) and staple fibers defined as cellulose fibers in para. [0057]. The spunmelt fiber is a reinforcing fiber (an ester polymer, para. [0025]) as defined in Para. [0030] of the present invention.  Rong teaches overlapping ranges of cellulose ether fibers and reinforcing fibers as claimed.  For example, Para. [0006] of Rong states “The composite nonwoven fabric can include a population of staple fibers [cellulose fibers] intermixed and entangled therewith [spummelt fibers made of polyester]. In particular, the population of staple fibers [cellulose fibers] comprises 25% (w/w) to 75% (w/w) of the weight of the composite nonwoven fabric”.  Rong teaches staple fibers made of cellulose fibers.  However, Eckstein teaches multi-layer wound dressings including hydrophilic polymers.  Paragraph [0027] of Eckstein states “It is likewise possible to include certain hydrophilic polymers, for example, PVOH (polyvinyl alcohol), polyvinyl pyrrolidone, hydroxypropyl cellulose, polyvinyl methyl ether and cellulose esters, especially their acetates with a log degree of substitution.  In other words, for the most part hydrophilic polymers such as cellulose polymers are interchangeable.  Consequently, the absorbent composite nonwoven fabric of Rong comprises 25% (w/w) to 75% (w/w) of cellulose fiber (interchangeable with cellulose ether fibers) and 25% (w/w) to 75% of Spunmelt fiber (polyester), a reinforcing fiber.  These range taught by Rong overlap 
Regarding claim 7, dependent from claim 4, Mumby discloses the claim limitation wherein the absorbent layer further comprises from about 10% to about 40% of an alginate, chitosan, chitin, a guar gum, pectin, a starch derivative, a cellulose derivative, a glycosaminoglycan, a galactomannan, a chondroitin salt, heparin, collagen, oxidized regenerated cellulose (ORC), a heparin salt, hyaluronic acid, a hyaluronic acid salt, or a combination thereof.  Applicant elected the species “alginate” in the reply dated April 13, 2021, and para. [0237] of Mumby teaches the layer of absorbent material 105 may include alginate.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mumby (US 2016/0361205 A1), in view of Miao (US 2018/0256415 A1), in view of Rong (US 2019/0390382 A1), in view of Eckstein (US 2009/0216168 A1, in view of Cumming (US 2017/0246041 A1).
Regarding claim 5, dependent from claim 4, Mumby, Miao, Rong, and Eckstein are silent regarding the claim limitation wherein the cellulose ether fibers are composed of at least one of carboxymethyl cellulose, carboxylethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, and hydroxypropylmethyl cellulose.  Applicant elected the species “carboxymethyl cellulose” in the reply dated April 13, 2021.
However, Cumming discloses head trauma bandages comprising carboxylmethyl cellulose.  Para. [0060] states “To avoid the problems with the current hemostatic methods, such as heat generated upon absorption, powders migrating away from the wound, re-bleeding upon removal, the hemostatic head trauma bandage cap may include a cellulose derivative composition, such as that described in Eliyahu-Gross et above to provide a bioabsorbable biocompatible, biodegradable carboxlmethyl cellulose having high stability and high adherence. This hemostatic material may be attached to the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include cellulose ether fibers composed of carboxymethyl cellulose in a wound dressing for the purpose of using a bioabsorbable, biocompatible, and biodegradable material having high stability and high adherence in a wound as taught by Cumming.   
Regarding claim 6, dependent from claim 5, Mumby and Rong each disclose the claim limitation wherein the reinforcing fibers are composed of a polyurethane gel, an amide polymer, an olefin polymer, a modified acrylamide polymer, or a combination or copolymer thereof.  Applicant elected the species “polyurethane gel” in the reply dated April 13, 2021.  Para [0357] of Mumby states “Alternative materials can be used for the absorbent layer to provide the fluid locking and leak prevention properties, for example: absorbent or superabsorbent non-woven materials, which can be made of fibrous modified cellulose, fibrous modified chitosan, fibrous hydrophilic polyesters, fibrous cellulose, fibrous chitosan, fibrous polysaccharides absorbent or superabsorbent foams, which can be blown hydrophilic polyurethane foam, comprising superabsorbent particles or fibers; foams of hydrophilic polyvinylacetate absorbent or superabsorbent gels or solids, which can be hydrocolloid polymer structures, additionally comprising superabsorbent particles or fibres.”  Para. [0006] of Rong states “The second spunmelt fiber includes a second polymer selected from the group consisting of a polyester-based thermoplastic polyurethane resin.”  To make a solid fiber from a resin requires the resin is in a liquid, or gel, form prior to the formation of the fiber.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mumby (US 2016/0361205 A1), in view of Miao (US 2018/0256415 A1), in view of Scully (6,077,526), in view of Science Direct (htttps://sciencedirect.com/topics/engineering/punch-density).

However, Scully teaches wound dressings combining a graduated density felt 1 with and absorbent fiber layer 2 in order that the aggressive absorption of the absorbent layer 2 may be regulated to acceptable rates for wound dressing usage and to ensure potentially irritative alginate absorbent fibers are isolated from the wound site.  Scullly teaches in Examples 1, 2, and 3, needling stages resulting in different needle punch densities that affect the density regions of a wound dressing as described and illustrated in Science Direct.  For example, on page 2 under “10.1 Introduction”  states “For example in needle-punching, the selection of process parameters like feeding speed of the web, web area density, depth of needle penetration, punch density and stroke frequency will play a role in the final properties of the product.”  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create a wound dressing wherein a difference between the first density and the second density is based on a difference in degrees of needling respectively applied to the first sorption zone and the second sorption zone as described in the Science Direct that teaches needling plays a role in the final properties of the product.
Response to Arguments
Applicant's arguments filed September 7, 2021, have been fully considered but they are not persuasive. 
Applicant is correct in asserting prior to the Applicant’s new claim amendment the examiner stated “The middle region 22 and the end region 25 and 26 are made of the same material but have different thicknesses because of embossing patterns.  They will absorb liquid, including wound exudate, and these regions will expand equivalently while maintain their thickness differences.”  Based on 
Applicant asserts that the dependent claims 2-17 are allowable by virtue of their dependency on claim 1.  Consequently, are dependent claims are rejected under 103.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781                 

/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781